Entered: March 4th, 2019
                              Case 18-00474      Doc 9      Filed 03/04/19       Page 1 of 1
Signed: March 4th, 2019

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Greenbelt
                    In re:    Case No.: 18−20486 − WIL       Chapter: 13      Adversary No.: 18−00474

Theresa Dawn Royal
Debtor

Theresa Dawn Royal
Plaintiff(s)

vs.

The Bank of New York Mellon
Defendant(s)


                               ORDER DISMISSING COMPLAINT AS MOOT
                                     AFTER DISMISSAL OF CASE
It appears that Debtor's case under the Bankruptcy Code was dismissed on February 14, 2019. Because of the
dismissal of the case, there is no continuing jurisdiction to try the above−captioned complaint. It is, therefore, by the
United States Bankruptcy Court for the District of Maryland,

ORDERED, that the complaint herein is dismissed, without prejudice, as moot.

cc:    All Parties
       All Counsel
       Trustee
                                                    End of Order
15x31 (rev. 03/23/1993) − yoliver
